Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 12-20 are apparatus claims, however claim 11 upon which claims 12-20 depend is a method claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


   
                                                       Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-2, 6, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Mathew et al (US 2012/0106063 A1)(“Mathew”).
Nakamura discloses a display apparatus (para. 0002) including
A display panel (para 0021) including an opening 821 (para. 0072 and Fig. 12) which has an area through which light passes , as Nakamura discloses a light path with lines 116 an d117 through the lens (para. 0036 and Fig. 
A non-display area including an opening peripheral area around the opening (para. 0040 and Fig. 2)
A display area including pixels around the opening peripheral area, as Nakamura discloses pixels and tft layer 140  (para. 0026 and Fig. 2)
An optical film 170 on the display panel on the adhesive layer 180 (para. 0038 and 0022 and Fig. 2)
A cover window 200 on the optical film (Fig. 1, and para. 0022)
The display includes a base substrate 120 (para. 0023)

Nakamura also discloses an adhesive layer180 (para. 0022 and Fig. 2), which is considered to correspond to a planarization layer, and 
A light blocking pattern 131  in the opening peripheral area (para. 0025 and Fig. 4)
 Nakamura does not explicitly state a planarization insulating layer on the substrate in the opening peripheral area, although Nakamura does discloses an adhesive layer as stated above.
Mathew, in the same field of endeavor of display device with peripheral portions (Abstract) and a camera with a window portion (Abstract and para. 0002 , discloses a planarization layer 146 which is an epoxy or other adhesive (para. 0084 and Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Nakamura includes the teaching of a planarization layer in view of the disclosure made by Mathew that a planarization layer with corresponding placement in an arrangement of a camera in a display substrate made of epoxy or other adhesive is a planarization layer.
Re claim 2:  Nakamura in view of Mathew discloses an optical module 110 which is a camera, overlapping the open area or through hole 121  (Fig. 2 and para. 0023 and Fig. 2).
Re claim 6:  Nakamura discloses an optical film which is a polarizer  170  and an adhesive layer 180 which is between the polarizing film   and the cover window  190 (para. 0022 and Fig. 2).
                Re claim 8:  Nakamura discloses the display panel and the optical film 130 which is a polarizer (para. 0024 and Fig. 2) include a through hole (Fig. 2), the optical module 110 which is a camera ( para. 0021) includes a lens 111 (para. 0023) and a body portion 110, the lens portion is in the through hole (Fig. 2) and the body portion is under the display panel 120 (Fig. 2).
                    Re claim 9:  Nakamura discloses a distance between an upper surface of the lens portion and the cover window 190 (190 is the cover window (para. 0022)  is smaller than a distance between the 
                 Re claim 10:  Nakamura discloses the base substrate which also includes the backlight 120 (para. 0038 and Fig. 2) ,  and the light blocking pattern include a hole and the light blocking pattern 131 (para. 0025) contacts the hole 121( para. 0023) as shown in Fig. 2.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Mathew et al (US 2012/0106063 A1)(“Mathew”) as applied to claim 1 above, and further in view of Yamazaki et al (US 2012/0099048 A1)(“Yamazaki ‘048”).
Nakamura in view of Mathew discloses the limitations of claim 1 as stated above.  Nakamura in view of Mathew is silent with respect to the blocking pattern including resist or photoresist.
Yamazaki ‘048, in the same field of endeavor of display panel with an opening (Abstract ), the opening 1007 being for a sensor (para. 0194), discloses that the light-blocking layer can be forming using photosensitive resin (para. 0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the material disclosed by Yamazaki ‘048 with the device disclosed by Nakamura in view of Mathew in order to obtain the benefit of ease of production of the blocking layer and because Yamazaki ‘048 discloses a material of art recognized suitability for an intended purpose (MPEP 2144.07).

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Mathew et al (US 2012/0106063 A1)(“Mathew”) as applied to claim 1 above, and further in view of Yamazaki et al (US 2018/0033362 A1)(“Yamazaki ‘362”).
Nakamura in view of Mathew discloses the limitations of claim 1 as stated above.  Nakamura in view of Mathew is silent with respect to the blocking pattern including resist or photoresist.
Yamazaki ‘362, in the same field of endeavor of flexible display panel (para. 0336 ), discloses a flexible substrate which includes using polyimide layer and a metal oxide layer which are stacked (para. 0197), and corresponds to alternately stacked, as Yamazaki ‘362 discloses at least one of each layer stacked, and alternately is defined as alternate position (Merriam Webster Collegiate Dictionary 1987),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangment disclosed by Yamazaki ‘362 with the device disclosed by Nakamura in view of Mathew in order to obtain the benefit of excellent electrical characteristics as disclosed by Yamazaki ‘362 (Yamazaki ‘362 para. 0197)  and because Yamazaki ‘362 discloses a materials of art recognized suitability for an intended purpose (MPEP 2144.07).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Mathew et al (US 2012/0106063 A1)(“Mathew”) as applied to claim 1 above, and further in view of Han et al (US 2020/0212147 A1)(“Han”).
Nakamura in view of Mathew discloses the limitations of claim 1 as stated above.  Nakamura in view of Mathew is silent with respect to groove around a periphery of the opening area.
Han, in the same field of endeavor of display which includes a camera hole (Abstract), discloses a dam 1252 and 1251 (para. 0127) on the base substrate in the opening CH ( para. 0070 and Fig. 2) peripheral area and a thin film encapsulation including a first inorganic layer 151 on the light emitting structure, an organic layer 152 on the inorganic layer, and a second inorganic layer on the organic layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Han with the device disclosed by Nakamura in view of Mathew in order to obtain the benefit of protection for the display.



Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Mathew et al (US 2012/0106063 A1)(“Mathew”) as applied to claim 1 above, and further in view of Han et al (US 2020/0212147 A1)(“Han”).
Nakamura in view of Mathew discloses the limitations of claim 1 as stated above.  Nakamura in view of Mathew is silent with respect to a dam and the recited thin film encapsulation.
Han, in the same field of endeavor of display which includes a camera hole (Abstract), discloses a dam 1252 and 1251 (para. 0127) on the base substrate in the opening CH ( para. 0070 and Fig. 2) peripheral area and a thin film encapsulation including a first inorganic layer 151 on the light emitting structure, an organic layer 152 on the inorganic layer, and a second inorganic layer on the organic layer 153 (para. 0127-0129 and Fig. 2), the organic layer is only on the outside the dam 1251, 1252 (para. 0127 and Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Han with the device disclosed by Nakamura in view of Mathew in order to obtain the benefit of protection for the display.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Won et al (US 2020/0194714 A1)(“Won”).
Nakamura discloses a method of manufacturing a display apparatus (Abstract and para. 0005) including 
Forming a thin film transistor on a base substrate in a display area, as Nakamura discloses forming TFT on a substrate and bypassing forming  wiring from the opening area (para. 0026 and 0032 and 0040) 
The substrate includes an opening area, an opening peripheral area around a periphery of the opening area and the display area around a periphery of the opening peripheral area, as Nakamura discloses a window area (para. 0040) and Nakamura also discloses defining an opening peripheral area (para. 0023) and an area which is an annular peripheral area (para. 0032)
Forming a light emitting structure connected to the TFT, as Nakamura discloses connecting pixel electrodes to the TFTs (para. 0026)
Forming a planarization layer on the TFT encapsulation layer in the opening peripheral area, as Nakamura discloses forming the adhesive layer 180 (para. 0030), which is a disclosure of a planarization layer, as shown in Fig. 2, the layer planarizes the step portion in the area phi.sub.STH shown in Fig. 2, and 
Forming a light blocking layer 131 on the planarization layer in the opening peripheral area (para. 0025 and Fig. 2).
Nakamura is silent with respect to forming a thin film encapsulation on the light emitting structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Won with the method disclosed by Nakamura in order to obtain the benefit of protection of the light emitting devices.
Re claim 14:  Nakamura discloses an opening in  a portion of the light blocking pattern and of the base substrate  (para. 0025 and Fig. 2), however Nakamura is silent with respect to removing portions of the layers after forming the light blocking pattern.  Won discloses removing a portion of the planarization layer 104, of the thin film encapsulation layer144, and of the base substrate 112 after forming the light blocking pattern 118 (para. 0044 and Fig. 2), as Fig. 2 shows the opening after portions of the layers have been removed.
Re claim 15:  The combination of Nakamura and Won discloses forming a dam, as Won discloses forming a dams 108, 118 (para. 0045 and Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groove disclosed by Won with the method disclosed by Nakamura in order to obtain the benefit of ease of production of the encapsulation layer.
Re claim 16: Nakamura is silent with respect to the recited insulation layers.  Won discloses forming a first and second insulation layer 142, 146 and an organic insulation layer 144 between (para. 0037).  ).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the groove disclosed by Won with the method disclosed by Nakamura in order to obtain the benefit of preventing moisture and oxygen permeation as disclosed by Won (para. 0037).

Re claim 18:  The combination of Nakamura and Won discloses forming a first electrode electrically connected to the TFT, forming a light emitting layer on the first electrode, and forming a second electrode on the light emitting layer, as Nakamura discloses the TFT layer driving the light emitting portion (para. 0026), although Nakamura does not disclose the recited details,  Won discloses the anode with the light emitting layer on the anode, and the cathode on the light emitting layer (para. 0035-0036), and the anode electrically connected to the TFT (para. 0033).  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 19:  The combination of Nakamura and Wong discloses forming an optical film layer on the light blocking pattern and thin film encapsulation layer and forming a cover window on the optical film layer, as Nakamura discloses forming an optical film 170 on the display panel on the adhesive layer 180 (para. 0038 and 0022 and Fig. 2) and a cover window 200 on the optical film (Fig. 1, and para. 0022), the adhesive resin  film layer 180 corresponding to an encapsulation layer, as Won discloses encapsulation layer can be a resin such as epoxy (para. 0040), which is well known in the art to be an adhesive resin.  The reasons for combining the references are the same as stated above in the rejection of claim 11.
Re claim 20:  The combination of Nakamura and Wong discloses forming an optical module to overlap the opening area, as Nakamura discloses forming an optical module 110 to overlap the opening area phi.sub.STH (para. 0033-0036).  The reasons for combining the references are the same as stated above in the rejection of claim 11.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Won et al (US 2020/0194714 A1)(“Won”) as applied to claim 11  above, and further in view of Sasaki (US 5,698,462).
Nakamura in view of Won discloses the limitations of claim 11 as stated above.  Nakamura in view of Won is silent with respect to forming a light blocking pattern by coating a photoresist on the planarization layer and exposing and developing the pattern.
Sasaki discloses forming openings in a substrate 10 (col. 8, lines 20-30) and an insulating film 17 which is SiO2 is over the substrate, and 21a and 21b are holes through the substrate (col. 8, lines 30-45), and an insulating film 17 is formed over the substrate.  Resist film 22 is selectively formed over portions of the insulating film 17 (col. 10, lines 3-8).  In Fig. 3 the hole 21a is shown which is an opening through the substrate formed from the top surface of the substrate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined forming a protective photoresist pattern on the insulating layer of the device as disclosed by Sasaki in the method disclosed by Nakamura in view of Won in order to obtain the benefit of protection of the underlying devices.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Nakamura et al (US 2020/0292882 A1)(“Nakamura”) in view of Won et al (US 2020/0194714 A1)(“Won”) and of Sasaki (US 5,698,462) as applied to claim 12 above, and further in view of   Hashimoto et al (US 2001/0028105 A1)(“Hahimoto”).
Nakamura in view of Won and of Sasaki discloses the limitations of claim 12 as stated above.  The combination of Nakamura and Won discloses the width of the opening corresponding to the width 
Hashimoto, in the same field of endeavor of forming holes through substrates (para. 0141 and Fig. 7B), discloses that either positive of negative resist can be used (para. para. 0109-0110). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used negative type photo resist in the method disclosed by Nakamura in view of Won because Hashimoto discloses that either negative or positive type photoresist can be used, and it is within the ordinary skill in the art to choose whether positive or negative photoresist is preferred to protect the surfaces of the encapsulation layer. 


Claim(s) 21-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nakamura et al (US 2020/0292882 A1)(“Nakamura”).
Nakamura discloses a display apparatus (para. 0002) including
A display panel (para 0021) including an opening 821 (para. 0072 and Fig. 12) which has an area through which light passes , as Nakamura discloses a light path with lines 116 an d117 through the lens (para. 0036 and Fig. 
A non-display area including an opening peripheral area around the opening (para. 0040 and Fig. 2)
A display area including pixels around the opening peripheral area, as Nakamura discloses pixels and tft layer 140  (para. 0026 and Fig. 2)
An optical film 170 on the display panel on the adhesive layer 180 (para. 0038 and 0022 and Fig. 2)

The display includes a base substrate 120 (para. 0023)
A light emitting structure on the substrate, as Nakamura discloses a light emitting structure (para. 0026)
Nakamura also discloses an adhesive layer180 (para. 0022 and Fig. 2), which is considered to correspond to a planarization layer, and 
A light blocking pattern 131  in the opening peripheral area (para. 0025 and Fig. 4)
    Re claim 22:  Nakamura discloses the display includes a camera 110 including a body portion    a lens portion 111, the camera is under the display panel 140, the body portion is within the opening peripheral area phi.sub.STH  (para. 0038) the lens portion 111 is in the opening area (Fig. 12).
        Re claim 23:  an upper surface of the lens is below the light blocking pattern.
  Nakamura discloses a distance between an upper surface of the lens portion and the cover window 190 (190 is the cover window (para. 0022)  is smaller than a distance between the light blocking pattern and the cover window (layer 931 in Fig. 12 , para. 0071), as Nakamura discloses in Fig. 3(b) that the lens 111 can be made closer to the cover window 190 than the light blocking layer 931 shown in Fig. 12, as shown in Fig. 3b, the camera can be shaped with notch portions 112b and therefore fit into the opening or hole 121 (para. 0042), or the hole 821 as shown in Fig. 12 and fit in the hole such that the top of the lens is closer to the cover 190 than the blocking layer 931 in Fig. 12.  
                    Re claim 24:  Nakamura discloses a distance between an upper surface of the lens portion and the cover window 190 (190 is the cover window (para. 0022)  is smaller than a distance between the light blocking pattern and the cover window (layer 931 in Fig. 12 , para. 0071), as Nakamura discloses in Fig. 3(b) that the lens 111 can be made closer to the cover window 190 than the light blocking layer 931 shown in Fig. 12, as shown in Fig. 3b, the camera can be shaped with notch portions 112b and therefore fit into the opening or hole 121 (para. 0042), or the hole 821 as shown in Fig. 12 and fit in the hole such 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895